DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 6 December 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10, 14-16, 22-23, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0172864 A1) in view of Feng et al. (US 2005/0036958 A1).
Evans et al. (hereafter referred to as Evans) is drawn to tooth whitening compositions, as of Evans, title and abstract. Said compositions may have the following elements, as of Evans, page 8, Table 3, reproduced below.

    PNG
    media_image1.png
    362
    465
    media_image1.png
    Greyscale

As to claim 1, the claim requires a semisolid. Evans teaches a viscous liquid or gel, as of paragraphs 0019 and 0068; this is understood to be a semisolid.
As to claim 1, the claim requires solid hydrophilic active agent particles. The PVP-peroxide in the above composition may be present as a polymer particulate, as of Evans, paragraphs 0023 and 0031. As such, these are understood to be solid particles. These particles include hydrogen peroxide, which is an active for tooth whitening.
Evans does not teach petrolatum in an amount of 60% or greater.
Feng et al. (hereafter referred to as Feng) is drawn to compositions for dental bleaching, as of Feng, title and abstract. Said compositions comprise petrolatum, as of Feng, paragraphs 0012-0014. The amount of petrolatum may be up to 90%, as of Feng, paragraph 0016. Feng teaches embodiments comprising about 73% and about 83% petrolatum, as of Feng, page 4, right column.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the petrolatum of Feng in place of the dimethicone and mineral oil of Evans. Both Feng and Evans are drawn to hydrophobic dental compositions intended to be applied to the teeth, wherein water is not present and the ingredients found in the largest quantities are water-insoluble. Both the petrolatum of Feng and the dimethicone and mineral oil of Evans are hydrophobic ingredients used as the primary ingredient and/or solvent in a dental composition. As such, the skilled artisan would have been motivated to have substituted the petrolatum of Feng in place of the dimethicone and mineral oil to have predictably been a base ingredient in a dental composition with a reasonable expectation of success.  Simple substitution of one known element (e.g. petrolatum, as of Feng) in place of another (dimethicone/mineral oil, as of Evans) to obtain predictable results (formation of a dental composition) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 3, PVP-hydrogen peroxide appears to have a solubility of over 40 parts per 100 weight parts of water. Evidence for this is provided as of the instant specification on page 78, Table 1. Additionally, Feng teaches urea peroxide as of Example 4, and this has a solubility of 80 parts per 100 parts of water, as of the instant specification on page 78, Table 1. Something which is old (e.g. PVP-peroxide or urea peroxide) does not become patentable upon the discovery of a new property (that said PVP-peroxide or urea peroxide has a specific solubility value), and this property need not have been discovered at the time of the invention. See MPEP 2112(I & II). 

As to claim 10, Evans teaches stannous fluoride as an anticaries agent in paragraph 0065.
As to claims 14-15, Evans teaches polyvinyl pyrrolidone complexed with hydrogen peroxide, as of the examples reproduced above from Table 3.
As to claim 16, Evans is silent as to whether the composition swells at least 50% upon contact with water. Nevertheless, once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner presents evidence or rationale tending to show inherency, the burden of production shifts to the application. See MPEP 2112(V). In this case, the composition of Evans appears to be substantially identical to the claimed invention with the exception of the issue of swelling, upon which Evans is silent. However, the instant specification discloses the following on page 16 lines 12-17, relevant text reproduced below.

In general, active releasing agents or peroxide releasing agents are hydrophilic water-soluble or water-swellable polymers or hydrophilic liquids that may provide hydration channels in the composition allowing water to penetrate the composition and allowing the active or peroxide component to leach out. However, these channels may also allow more saliva to penetrate into the composition which may accelerate the degradation of the active or peroxide.


As to claims 22, the claims require a specific bleaching efficacy. The instant specification discloses the following in regard to bleaching efficacy, as of page 12, lines 8-18 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    156
    644
    media_image2.png
    Greyscale

The examiner notes that Evans is silent as to “bleaching efficacy.” Nevertheless, Evans does teach an adhesive composition, as of at least paragraph 0042 of Evans. In view of the adhesive properties of the composition of Evans, the skilled artisan would have expected that this composition would have had the required bleaching efficacy even if this bleaching efficacy was not explicitly taught by Evans. Something which is old (e.g. the composition of Evans, which is adhesive and a combination of a bleaching agent with a hydrophobic phase) does not become patentable upon the discovery of a new property (that the composition has a specific numerical value of a bleaching efficacy), and this property need not have been recognized at the time of the invention. See MPEP 2112(I & II). 

As to claims 31-32, Evans teaches stannous fluoride as of paragraph 0066.
As to claim 32, Evans teaches zinc citrate, as of paragraph 0064.

Claims 1, 3-4, 7, 10, 14-15, 17, 22-23, 28-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1).
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract.
As to part (a) of claim 1, Robbins teaches various peroxides that can act as whitening agents, as or Robbins, page 12 and the top few lines of page 13, paragraphs 00052-00055. Such peroxides include PVP-H2O2, peroxide salts of alkali metals and alkaline earth metals such as lithium peroxide, sodium peroxide, magnesium peroxide, and calcium peroxide, as well as carbamide peroxide and urea peroxide, as well as other peroxide ingredients. As best understood by the examiner, the above-mentioned peroxides would have been solid at room temperature as well as hydrophilic.
  As to part (b) of claim 1, Robbins teaches a hydrophobic polymer carrier in an anhydrous composition, as of Robbins, title and abstract. In the exemplified 

    PNG
    media_image3.png
    443
    1097
    media_image3.png
    Greyscale

Additionally, in the above-reproduced embodiment, the skilled artisan would have understood that PVP (polyvinyl pyrrolidone) and hydrogen peroxide combine to form polyvinyl pyrrolidone complexed with hydrogen peroxide, which would have been expected to have been a solid particle. As such, the embodiment described in the above-reproduced table is understood to anticipate the instant claims.
For the purposes of this rejection, the examiner understands that Robbins fails to teach 60% petrolatum.
Feng et al. (hereafter referred to as Feng) is drawn to compositions for dental bleaching, as of Feng, title and abstract. Said compositions comprise petrolatum, as of Feng, paragraphs 0012-0014. The amount of petrolatum may be up to 90%, as of Feng, paragraph 0016. Feng teaches embodiments comprising about 73% and about 83% petrolatum, as of Feng, page 4, right column.
For the purposes of this rejection, the examiner understands that Feng does not teach that the active agent is in the form of particles.

As to the requirement of claim 1 that the composition be semisolid, Robbins teaches a gel, as of Robbins, page 18, paragraph 00075; the teaching of a gel is understood to refer to the composition of the above-reproduced table.
As to claim 1, even if, purely en arguendo, the combination of PVP and H2O2 in the above example did not produce a solid bleaching agent, Robbins teaches solid bleaching agents elsewhere in the broad disclosure of the reference, as of page 12 and the top few lines of page 13, paragraphs 00052-00055. Together these would provide a composition as claimed instantly. 
As to claim 3, urea peroxide appears to have a solubility of over 80 parts per 100 weight parts of water. Urea peroxide is taught as of the list of peroxides on page 12, paragraph 00053 of Robbins; as such, as best understood by the examiner, it is 
As to claim 4, Robbins teaches additional agents such as anti-caries agents, as of Robbins, page 14, paragraph 00060.
As to claim 7, Robbins teaches polyphosphate as anti-calculus agent, as of Robbins, page 15, paragraph 00064.
As to claim 10, Robbins teaches xylitol on page 14, paragraph 00062.
As to claims 14-15, Robbins teaches PVP-H2O2, as of pages 12-13, paragraphs 00054-00055. This is understood to read on the required hydrogen peroxide adduct that is polyvinyl pyrrolidone complex with hydrogen peroxide. Robbins also teaches urea peroxide on page 12, paragraph 00053.
As to claim 17, urea and PVP-H2O2 are hydrophilic agents which are insoluble in a hydrophobic phase. Additionally, the hydrophobic phase of Robbins comprises ingredients such as mineral oil which are insoluble in water.
As to claims 22, the claims require a specific bleaching efficacy. The instant specification discloses the following in regard to bleaching efficacy, as of page 12, lines 8-18 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    156
    644
    media_image2.png
    Greyscale

The examiner notes that Robbins is silent as to “bleaching efficacy.” Nevertheless, Robbins does teach an adhesive composition, as of Robbins, page 1, paragraph 0004, page 3, paragraph 00016, pages 8-9, paragraph 00039. In view of the adhesive properties of the composition of Robbins, the skilled artisan would have expected that this composition would have had the required bleaching efficacy even if this bleaching efficacy was not explicitly taught by Robbins. Something which is old (e.g. the composition of Robbins, which comprises an adhesive and a combination of a bleaching agent with a hydrophobic phase) does not become patentable upon the discovery of a new property (that the composition has a specific numerical value of a bleaching efficacy), and this property need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, the examiner must provide evidence or rationale tending toward inherency, as of MPEP 2112(IV). In this case, the fact that the composition of Robbins comprises both the bleaching agent and hydrophobic phase required by the instant claims, as well as an adhesive (which the instant specification discloses as being useful to improve bleaching efficacy), there would have been a reasonable expectation that the composition of Robbins would have inherently been capable of the required bleaching efficacy. Also see MPEP 2112(V), as it was applied above in regard to other claims.

As to claim 28, Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush. Said toothbrush is understood to read on the required delivery carrier.
As to claim 29, Robbins teaches an applicator, as of page 16, paragraph 00069.
As to claims 31-32, Robbins teaches stannous fluoride, as of page 15, paragraphs 00068-00069.
As to claim 32, Robbins teaches zinc citrate, as of Robbins, page 14, paragraph 00063.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Robbins is drawn to anhydrous compositions intended for administration to the teeth and/or oral cavity. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves.
Robbins does not teach the swellability required by instant claim 16.

Longo does not teach an oil phase.
It would have been prima facie obvious for one of ordinary skill in the art to have used the swellable form of PVP-H2O2, as of Longo, in the composition of Robbins. Longo is drawn to PVP-H2O2 for whitening teeth, but teaches a swellable form that appears to have sustained release and less interaction with the soft tissue surrounding the teeth as compared to other forms of PVP-H2O2. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have included swellable PVP-H2O2, as of Longo, in order to have predictably whitened teeth in a manner that tissue surrounding the teeth was spared and release occurred slowly with a reasonable expectation of success.
As to claim 16, the claim requires swelling at least 50% upon contact with water. Longo does not appear to teach a numerical amount by which the composition of Longo swells when in contact with water. Nevertheless, the skilled artisan would have been motivated to have optimized the PVP-H2O2 to have achieved the required swelling. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2O2 that is swellable and used for tooth whitening is taught by Longo. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of the amount by which said PVP-H2O2 swells by routine experimentation.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Rajaiah et al. (US 2014/0100303 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various oral care active ingredients. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach a cone penetration consistency value.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach oral care active agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Robbins to have had the cone penetration consistency value of between 
As to claims 18-19, Rajaiah teaches a cone penetration consistency value range, though it is not entirely clear whether this range is for the composition as a whole, the hydrophobic phase by itself, or petrolatum by itself. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of petrolatum with a range of cone penetration values is taught by Rajaiah. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of cone penetration consistency value for either the composition as a whole, for the hydrophobic phase by itself, or for petrolatum by itself by routine experimentation. Additionally, as of MPEP 2144.05(II)(A), it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. It is the examiner’s understanding that altering the cone penetration consistency index is an example of a change of form, proportions or degree.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various oral care active ingredients. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach the required drop melting point.
Rajaiah et al. (hereafter referred to as Medeiros after the second inventor) is drawn to a denture adhesive article, as of Medeiros, title and abstract. Said composition includes petrolatum having a melting point between 38°C and 60°C, as of Medeiros, paragraph 0107. The melting point referred to in paragraph 0107 of Medeiros appears to be the drop melting point, as of Medeiros, paragraph 0034.
Medeiros does not teach an oral care active agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Robbins to have had a drop melting point in the range of between 38°C and 60°C. Robbins teaches a composition comprising petrolatum; however, Robbins is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a .


Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Robbins is drawn to an anhydrous tooth whitening composition. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush.
Robbins does not teach an electromagnetic radiation source.
Montgomery et al. (hereafter referred to as Nathoo after the second inventor) teaches light-activated tooth whitening, in which a tooth whitening composition is combined with actinic light, as of Nathoo, title and abstract. Nathoo teaches a device for emitting said light, as of Nathoo, figure 1, reproduced below.

    PNG
    media_image4.png
    630
    567
    media_image4.png
    Greyscale

Nathoo teaches light with an intensity of 175 mW/cm2, as of Nathoo, column 16 lines 20-25. Nathoo teaches that the light has the following wavelengths, as of Nathoo, figure 4A, reproduced below.

    PNG
    media_image5.png
    500
    711
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have combined the tooth whitening agent of Robbins with the device of Nathoo in a kit. Nathoo teaches that a light source can be used in combination with a tooth whitening agent in order to improve tooth whitening, as of Nathoo, e.g. column 5 lines 35-40. Robbins teaches a composition for tooth whitening. As such, it would have been prima .


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Melman (US 2002/0156130 A1).
Robbins is drawn to an anhydrous tooth whitening composition. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. Robbins teaches anti-calculus agents, as of Robbins, page 4, paragraph 00023.
Neither Robbins nor Feng teach sodium hexametaphosphate.
Melman is drawn to a dental formulation for inhibiting dental plaque and caries and tooth whitening and/or brightening, as of Melman, title and abstract. Said composition comprises sodium hexametaphosphate, as of Melman, abstract. Said sodium hexametaphosphate appears useful as a chelating agent, as of Melman, paragraph 0024 useful in preventing and/or dissolving calculus buildup.
It would have been prima facie obvious for one of ordinary skill in the art to have used the sodium hexametaphosphate of Melman in the composition of Robbins. Robbins teaches that the composition may include an anti-calculus agent. Melman teaches that sodium hexametaphosphate is an anti-calculus agent. As such, the skilled 

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 6 December 2021 (hereafter referred to as applicant’s most recent response). These arguments are addressed below. These arguments appear to be applicable both to the rejection over Evans in view of Feng as well as to the rejection over Robbins in view of Feng.
 In applicant’s response, applicant argued that that the unexpected results presented in the amendment of 13 September (hereafter referred to the previous response) are applicable to the present rejection, as of page 8 of applicant’s response. For the purposes of examination under prior art, the examiner has reiterated the examiner’s position regarding the arguments presented in the previous response below.
In applicant’s prior response, applicant pointed to Table 3 of the instant specification, as of page 82 of the instant specification. This table is reproduced below.

    PNG
    media_image6.png
    376
    556
    media_image6.png
    Greyscale

The examiner previously took the position that the above-reproduced table does appear to show that of urea peroxide and/or PVP peroxide with petrolatum, which are water soluble bleaching agents are more efficacious at bleaching teeth than the insoluble bleaching agent sodium percarbonate in petrolatum. In support of this position, the examiner notes that the above-reproduced table which applicant relies upon to show unexpected results appears to be the same table which applicant relied upon to show unexpected results in the file record of US application 16/842,799, now US Patent 10,849,729. The ‘799 application has common inventors and assignment with the instant application and relies upon some of the same material in the instant specification as the instant application. In the ‘799 application, the examiner found this table to support applicant’s position that the claimed invention has unexpected and superior results as compared with the prior art. See the file record of the ‘799 application, pages 14-15 of the office action mailed on 17 June 2020 (in the file record of the ‘799 
Nevertheless, the examiner previously took the position that applicant’s results are not commensurate in scope with the instant claims. This is at least because instant claim 1 does not actually require a tooth bleaching agent. This is in contrast to claim 1 of the ‘729 patent, which recites that the hydrophilic particles are bleaching agent particles. As such, applicant’s results do not appear to be commensurate in scope with the claimed invention. Unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). The examiner previously took the position that this feature is not met here.
In applicant’s most recent response, applicant disagrees with the position that the data presented by applicant is not commensurate in scope with the claimed invention. Specifically, applicant makes the following arguments, as of page 9 of applicant’s most recent response, wherein the relevant text has been reproduced below.

Applicant also discloses, “[w]ithout wishing to being bound by theory, the present invention may improve the delivery of the active agent to an oral cavity surface, such as a tooth or gum surface, due to the partial hydrophobic and partial hydrophilic nature of the composition. Due to the driving force resulting therefrom, the hydrophilic active agent particles may be driven towards the tooth surface. Thereby increased speed of or increased efficacy of the active agent may be achieved, even though surprisingly low total levels of the active agent are used.” See the Specification on page 12, lines 19-24.
Applicant further submits that it is believed that the mechanism of action of these unexpected results is the release of hydrophilic active 

Similar arguments were made in the interview summary added to the file record on 26 November 2021, wherein the relevant text has been reproduced below.

    PNG
    media_image7.png
    166
    664
    media_image7.png
    Greyscale

As best understood by the examiner, this rationale, in itself, is not sufficient to overcome the applied rejection for at least the following reason. Attorney argument does not replace evidence where evidence is needed. See MPEP 2145(I) and 716.01(c)(II), as well as MPEP 716.02(g). In this case, as best understood by the examiner, the expectation that the unexpectedly high therapeutic effectiveness of a more water-soluble active agent in a petrolatum medium as compared with a less water-soluble active agent would appear to be the type of scientific and/or technical rationale that would appear to require evidence. This is at least because such a rationale would not appear to have been self-evident to one of ordinary skill in the art.
The examiner notes that in this situation, opinion evidence from an expert may be probative of non-obviousness provided that the opinion has a basis in scientific 
In view of the lack of adequate support at this time that applicant’s results, obtained regarding tooth bleaching agents, are also applicable to the full scope of hydrophilic agents, the previously applied rejection has been maintained.
Applicant also makes arguments regarding the Lazarchik reference in the IDS submitted on 6 December 2021, as of applicant’s response on page 11. As best understood by the examiner, examples described in the Lazarchik reference appear to relate to delivery of carbamide peroxide, which is a tooth bleaching agent rather than an oral care agent with a different function. The teachings in Lazarchik fail to explain how data presented in regard to delivery of tooth bleaching agent is applicable to the claimed invention, which is drawn to delivery of the full scope of hydrophilic agents.
With regard to dependent claims and secondary references, applicant provides arguments regarding the rejections over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1), Rajaiah et al. (US 2014/0100303 A1), Rajaiah et al. (US 2011/0094415 A1), and/or Montgomery et al. (US Patent 6,343,933), as of applicant’s response, pages 13-15. Applicant argues that these rejections are overcome for the same reason that the rejections over Robbins in view of Feng and Evans in view of Feng by themselves are alleged to be overcome. These arguments are not persuasive 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Conflicting claim 1 is drawn to an oral composition agent comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. Conflicting claim 21 recites a semi-solid dispersion.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10, 12-13, 16-22, 25-28, and 30-31 of copending Application No. 16/842,800 (currently allowed, not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase, wherein the hydrophobic phase is not a particular silicone.
The instant and copending claims differ because copending claims exclude a particular silicone as the hydrophobic phase, which is not excluded by the instant claims. Nevertheless, both the instant and copending claims recite petrolatum as a hydrophobic phase, as of instant and copending claim 1. As such, there does not appear to be a difference in the hydrophobic phase between the instant and copending claims.
.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 17-20, and 22-26 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic anticaries agent particles and a hydrophobic phase. Copending claim 12 recites hydrophilic bleaching agent particles.
The instant and copending claims differ because the copending claims exclude a particular silicone as hydrophobic phase, which is not excluded by the instant claims. Nevertheless, the hydrophobic phase of the instant and copending claims appears to be petrolatum, as of instant claim 1 and copending claim 1. As such, the hydrophobic phase in the composition of the instant and copending claims is the same.
The instant and copending claims differ because the copending claims requires anticaries agent, which are not required by instant claim 1, though are required by later instant claims such as instant claim 4. Nevertheless, the subject matter of copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because instant claim 1 requires at least 50% by weight of hydrophobic phase, which is not recited by copending claim 1. Nevertheless, copending claim 1 recites that the hydrophobic phase is the continuous phase. The skilled artisan would have understood that in a multi-phasic composition, the continuous phase is generally the majority of the composition and the discontinuous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising solid bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because copending claim 1 requires a specific cone penetration consistency value, which is not recited by instant claim 1. As .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a composition comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. The particles are be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the instant claims require at least 50% by weight of the dispersion to be hydrophobic phase, whereas the copending claims require at least 60% by weight of the dispersion to be hydrophobic phase. As such, there is no prima facie case of provisional statutory double patenting. Nevertheless, the subject matter of the copending claims is within the scope of that of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5. Instant claim 11 recites petrolatum as a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and petrolatum as the hydrophobic phase. The hydrogen peroxide adduct may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 2.
The instant and copending claims differ because copending claim 1 requires petrolatum as a hydrophobic phase, whereas instant claim 1 does not require petrolatum as a hydrophobic phase. Copending claim 1 also recites a cone penetration consistency value, which is not required by instant claim 1. Nevertheless, the subject .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s most recent response, page 15, applicant argues that upon indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if still deemed necessary. At this point in prosecution, the examiner has not provided an indication of allowable subject matter. As no additional arguments regarding the substance of the double patenting rejections have been presented, these rejections have been maintained by the examiner.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612